Per Curiam.
It is settled that an action by a union member against the union and its officers asserting wrongful in*413terference with “existing or prospective employment relations”, is not cognizable in the state courts; that such matters have been pre-empted by the Federal government by virtue of the National Labor Relations Act, 29 U. S. C. § 151 et seq.; Iron Workers Union v. Perko, 373 U. S. 701, 705, 83 S. Ct. 1429, 10 L. Ed. 2d 646 (1963); Association of Journeymen v. Borden, 373 U. S. 690, 83 S. Ct. 1423, 10 L. Ed. 2d 638 (1963); Motor Coach Employees v. Lockridge, 403 U. S. 274, 295-297, 91 S. Ct. 1909, 29 L. Ed. 2d 473 (1971).
Affirmed.